Irrevocable Proxy


The undersigned shareholder of Web2 Corp., a Delaware corporation (the
“Company”), does hereby irrevocably constitute and appoint William A. Mobley,
Jr. and Andre L. Forde, and each of them acting alone, as his true and lawful
attorney, agent and proxy, with full power of substitution, to act for the
undersigned shareholder and to vote 17,030,985 shares of common stock, $.001 par
value, of the Company beneficially owned by the undersigned shareholder at any
time and from time to time after the date of this instrument on all matters
brought before the shareholders of the Company.


This proxy is given pursuant to the provisions of that certain Stock Purchase
Agreement dated as of December 19, 2007 by and among the Company and various
other parties (the “Stock Purchase Agreement”), and is coupled with an interest.
This proxy is irrevocable and may not be revoked, amended or altered by the
undersigned shareholder. This proxy shall be valid and binding and shall remain
in full force and effect for a period of three years from and after the date of
this instrument.


This proxy shall for all purposes be governed by, and shall be construed and
interpreted in accordance with, the laws of the State of Delaware.


IN WITNESS WHEREOF, the undersigned shareholder has executed and delivered this
instrument as of December 19, 2007.


/s/ Steven A. Horowitz
Steven A. Horowitz




--------------------------------------------------------------------------------

